DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of the Applicant's amendment the 35 USC 112(b) rejection of claims 1-10 have been withdrawn.


Claim Rejections - 35 USC § 103

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (U.S. 9,919,833 B2) in view of Radek (U.S. 4,343,415 A).
With regard to claim 1, Jian discloses a foldable container comprising a base (Jian, 1, Fig. 1) and two pairs of side plates (Jian, 2 and 3, Fig. 1), the side plates are mounted on the base via a hinge mechanism (Jian, at 6, Fig. 2) in a manner of being capable of folding relative to the base, wherein the hinge mechanism comprises: at least one projecting portion (Jian, 31, Fig. 5) extending from bottom of the side plates (Jian; C3:L49-50) and provided with a hinge pin mounting portion (Jian, 32, Fig. 5), at least one open side portion provided on the base (Jian, 11, Fig. 4) capable of cooperating with the projecting portion and provided with a guide structure (Jian, 12, Fig. 4), a connector (Jian, 6, Fig. 3) being capable of moving up and down along the guide structure and provided with a hinge pin (Jian, 61, Fig. 3) capable of engaging with the hinge pin mounting portion, wherein the hinge pin is capable of being rotatably 
Jain does not disclose an elastic member with one end connected to the base and other end connected to the connector, so that the elastic member applies force to the connector during rotation process of the side plates from folded state to upright state so as to drive the connector to move downwardly.
Radek, teaches a napkin dispense (10, Fig. 1) that has an elastic member connected to a base (20, Fig. 1) and a connector (25, Fig. 1). 
In combination with Jain, Fig. 10, when the top side wall 3 is rotated upwards manually, the connector (6, Fig. 10) will drive the connector to move downwardly.
Therefore the spring (s, Fig. 1) could be inserted over the vertical cylinder of Jain (12, Fig. 4) so that the elastic member can drive the connector downwardly from a folded state to an upright state.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the spring as taught by Radek to modify the invention of Jain in order that a user will have assistance of the spring when folding the side plates to an upright state.

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Radek in further view of Fang (U.S. 8,413,301 B2).

Jian-Radek does not disclose wherein the guide structure is provided with an elastic member housing slot and the elastic member is housed in the elastic member housing slot, and upper end of the elastic member is connected to the base and lower end of the elastic member is connected to the connector.
Fang teaches wherein the guide structure is provided with an elastic member (53, Fig. 2) housing slot (42, Fig. 2) and the elastic member is housed in the elastic member housing slot (Fig. 2), and upper end of the elastic member is connected to the base and lower end of the elastic member is connected to the connector (See claim 1 rejection).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the guide structure elastic member housing slot as taught by Fang to modify the invention of Jian-Radek in order to prevent the elastic member from coming off from the open side of the guide structure (Fang; C3:L2-3)
With regard to claim 3, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention.
Further, Fang teaches that the elastic member is a spring (53, Fig. 3), and the guide structure includes a spring housing slot (42, Fig. 2) and the spring is housed in the spring housing slot (Fig. 2), and upper end of the spring is blocked by a cover plate (51, Fig. 2) which is fixed on the base and lower end is connected to the connector (in combination with Radek). 

With regard to claim 4, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention wherein the guide structure (Jain, 12, Fig. 4) is a straight column provided on the open side portion (Jain, 11, Fig. 4); and the hinge pin is provided on outer side of the connector (Jain, 61, Fig. 3) and the center of the connector is provided with a through groove along height direction of the container (Jain, 62, Fig. 3), and an elastic mounting post (Jain, 12, Fig. 4) is provided in the through groove (Jain; C3:L61-65), wherein the through groove of the connector is sleeved in the straight column (Jain discloses nothing about whether the though groove 62 is sleeve but discloses “Likewise, the shapes of the holes 62 in the connecter 6 and the cylinder pin on the base 1 can vary in practice, such as square, oval, and the like,” (Jain; C4:L62-64) which would infer to one of ordinary skill in the art at the time of the effective filing of the invention that the inventor allows for modifications wherein a sleeve could be a modification. 
Further, Fang teaches an elastic member housing slot (42, Fig. 2) is provided in the straight column (52, Fig. 3) and the elastic member is housed in the elastic member housing slot (Fig. 2); and the elastic member mounting column is connected to lower end of the elastic member (C3:L13-15) and upper end of the elastic member is blocked by the cover plate located on the through groove (C3:L8-10).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the straight column as taught by Fang to modify the 
With regard to claim 8, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention wherein the middle portion of the connector (6, Fig. 3) is the hinge pin (61, Fig. 3) and the guide structure (12, Fig. 4) is provided on both sides of the open side portion (11, Fig. 4).
Further, Fang teaches wherein a guide structure (5, Fig. 3) is a guide groove (42, Fig. 2), and an elastic member (53, Fig. 3) is housed in the guide groove; and both ends of a connector are respectively provided with the elastic member connecting portion for housing the guide groove (Fig. 2), wherein upper end of the elastic member is blocked by a cover plate (C3:L8-10) and lower end of the elastic member is connected to an elastic element connecting portion (C3:L13-15).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the guide structure with the guide groove as taught by Fang to modify the invention of Jian-Radek-Fang in order to provide a universal box lid lifter capable of being mounted on different locations of a lid and a base of a box for lifting and closing the lid (C1:L48-51).

Allowable Subject Matter
Claims 5-7, 9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the Examiner found a rejection to amended claim 1 in the prior art of Jian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735 

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735